Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
The Amendments to the claims filed on June 14, 2022 in response to the Office Action of March 18, 2022 is acknowledged and has been entered. 
The rejections to claims 5, 7, 10 and 18-21 under 35 U.S.C. 112(b) is now withdrawn in view of the claim amendment.
The rejections to claims 1-2, 4-7, 10-15 and 17-22 under 35 U.S.C. 103 are now withdrawn in view of the claim amendments. 

Allowable Subject Matter
Claims 1-2, 4-7, 10-15 and 17-25 are allowed.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: 
The limitation recited in claims 1, 14 and 15 in regard to the features of “calculating position information that designates a change in position of the patient for the medical imaging examination with respect to a deviation between a target position of the patient with respect to at least one accessory and the current position of the patient with respect to the at least one accessory, the position information being calculated using (i) an item of examination information including a clinical image of the patient that is provided to said calculation processor that is relevant to said medical imaging examination, and (ii) accessory data relating to the at least one accessory", in combination with the other claimed elements, is not taught or disclosed in the prior arts.
It is further noted that Applicant presented arguments in regard to the above identified allowable subject matter on pages 9-10 of the response filed on June 14, 2022 which Examiner agrees with.
Dependent claims 2, 4-7, 10-13 and 17-25 are allowed at least by virtue of their respective dependency upon an allowable claim.

The prior arts relevant to the claimed invention are cited below. These two references were cited in the final Office action dated March 18, 2022. 
Maad et al., US 2011/0135190 A1 teaches that the position information is calculated using condition (i) that is an item of examination information including a clinical image of the patient. 
Schmidt et al., US 2015/0272505 A1 teaches that the position information is calculated using condition (ii) that is accessory data relating to at least one accessory. 
However, neither Maad nor Schmidt teaches that the position information is in regard to a change in position of the patient with respect to a deviation between a target position of the patient with respect to the at least one accessory and the current position of the patient with respect to the at least one accessory. None of the references cited teaches that such position information is calculated using both conditions (i) and (ii). 
Schmidt is cited for the teaching that the position information is calculated using the second condition that is accessory data relating to at least one accessory. 

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to YI-SHAN YANG whose telephone number is (408) 918-7628. The examiner can normally be reached Monday-Friday 8am-4pm PST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Pascal M Bui-Pho can be reached on 571-272-2714. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/YI-SHAN YANG/Primary Examiner, Art Unit 3793